This case is presented on motion to dismiss, for the reason that petition in error with transcript attached was not filed in this court within six months from the date of the judgment or final order sought to be reviewed.
Judgment was rendered in this case February 9, 1915, and petition in error with transcript attached was filed in this court October 13, 1915, which was more than six months after the rendition of the judgment appealed from. The time allowed by statute within which to perfect appeals to this court having expired, this court is without jurisdiction to entertain same.Malloy v. Johnson et al., 40 Okla. 454, 139 P. 310; Phillipsv. Dillingham et al., 44 Okla. 102, 144 P. 363; Caswell v.Eaton, 43 Okla. 770, 144 P. 591.
The appeal is dismissed.
All the Justices concur.